internal_revenue_service number release date index number ------------------------------------------------- ----------------------------------- ------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita b01 plr-122444-14 date date legend taxpayer ------------------------------------------------- tax preparer ---------------------- year ------- year ------- dear ------------------ this letter responds to a letter dated date submitted by tax professional on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for taxpayer to make an election under sec_198 of the internal_revenue_code to deduct qualified_environmental_remediation_expenditures qer expenditures_for year and year taxpayer is a limited_partnership engaged in the development of a low_income_housing_project the project was carried_out_under a state brownfield cleanup program for year and year the limited_partner in taxpayer was ultimately owned by an entity that is tax-exempt under sec_501 of the code in year and year taxpayer paid_or_incurred qer expenditures tax professional prepared taxpayer’s federal_income_tax returns for year and year but did not file a sec_198 election for the qer expenditures_for year or year the qer expenditures were capitalized to the land and the buildings under development taxpayer represented that it reasonably relied on a qualified_tax professional tax professional and tax professional failed to make or advise taxpayer to make the election taxpayer represented that it was not aware of the availability of the sec_198 election at the time the year and year returns were filed plr-122444-14 sec_198 of the code provides in part that a taxpayer may elect to treat any qer expenditure which is paid_or_incurred by the taxpayer as an expense which is not chargeable to capital_account any expenditure which is so treated shall be allowed as a deduction for the taxable_year in which it is paid_or_incurred under sec_198 a qualified_environmental_remediation_expenditure means any expenditure which is otherwise chargeable to capital_account and which is paid in connection with the abatement or control of hazardous substances at a qualified_contaminated_site revproc_98_47 provides the procedures for taxpayers to make the election under sec_198 to deduct any qer expenditures under dollar_figure of revproc_98_47 the election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the qualified_environmental_remediation_expenditures are paid_or_incurred additionally the sec_198 election for one year has no effect for other years thus a taxpayer must make a sec_198 election for each year in which the taxpayer intends to deduct qer expenditures sec_301_9100-1 of the regulations generally provides an extension of time for making regulatory elections for this purpose sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief generally the interests of the government are prejudiced if i granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money or ii if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section however the irs may condition a grant of relief on the taxpayer providing the irs with a statement from an independent auditor other than an auditor providing an affidavit pursuant to sec_301_9100-3 certifying that the interests of the government are not prejudiced under the standards set forth in sec_301_9100-3 plr-122444-14 the information and representations taxpayer and tax professional submitted explaining the circumstances that resulted in the failure to timely file the sec_198 election demonstrate that taxpayer acted reasonably and in good_faith as it reasonably relied on tax professional a qualified_tax professional tax professional has provided a statement certifying that the interests of the government are not prejudiced under the standards set forth in sec_301_9100-3 based solely on the facts and representations submitted we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government satisfying the requirements of sec_301_9100-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the expenditures discussed in this ruling constitute qer expenditures under sec_198 of the code the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates branch chief branch income_tax accounting
